IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ALLSTATE PROPERTY AND           )
CASUALTY INSURANCE COMPANY,)
                                )
       Plaintiff,               )
                                )
       v.                       )                   C.A. No. N19C-04-098 JRJ
                                )
GEORGE VICKERS,                 )
IMAN GOLDSBOROUGH, individually )
and as parent/next friend of    )
E.K., a minor,                  )
                                )
       Defendants.              )

                                      ORDER

         AND NOW TO WIT, this 23rd day of July, 2020, upon consideration of the

Allstate Property and Casualty Insurance Company’s (“Allstate”) Motion for

Default Judgment Against Defendants Iman Goldsborough and Ena Knotts, IT

APPEARS THAT:

         1.     On April 10, 2019, Allstate filed its Complaint for Declaratory

Judgment.1

         2.     After unsuccessful attempts at serving Defendants Goldsborough and

Knotts through the New Castle County Sheriff’s Office, the Court granted Plaintiff’s




1
    Compl. (Trans. ID. 63151084).
Motion to Appoint Special Process Server to serve Goldsborough and Knotts the

summons and the Complaint in accordance with Superior Court Civil Rule 4(d)(1).2

       3.      Thereafter, on January 21, 2020, Plaintiff filed an Amended Complaint

for Declaratory Judgment.3

       4.      On February 2, 2020, the Special Process Server served Goldsborough

and Knotts copies of the summons and Complaint. 4 Goldsborough’s and Knotts’

responses to the Complaint were due February 22, 2020. 5

       5.      On March 18, 2020, after Goldsborough and Knotts failed to respond

to the Complaint, Allstate filed this Motion for Default Judgment, asking the Court

to enter a declaratory judgment against Goldsborough and Knotts. 6

       6.      Pursuant to Superior Court Civil Rule 55(b), the Court may enter

default judgment “when a party against whom a judgment for affirmative relief is

sought, has failed to appear, plead or otherwise defend as provided by the Rules . . .

.”

       7.      Goldsborough and Knotts were required to respond to Allstate’s

Complaint for Declaratory Relief by February 22, 2020 pursuant to Superior Court



2
  Jan. 8, 2020 Order (Trans. ID. 64595826).
3
  Amend. Compl. (Trans. ID. 64638771).
4
  Return of Service – Iman Goldsborough (Trans. ID. 64706046); Return of Service – Ena Knotts
(Trans. ID. 64813703).
5
  See Super. Ct. Civ. R. 12(a) (“A defendant shall serve an answer within 20 days after service of
process, complaint and affidavit . . . .”).
6
  Mot. Default J. (Trans. ID. 64841442).
                                                2
Civil Rule 12(a). Given that both Goldsborough and Knotts failed to respond in

accordance with Rule 12(a), Allstate is entitled to default judgment.

      NOW, THEREFORE, IT IS HEREBY ORDERED that Allstate Property

and Casualty Insurance Company’s Motion for Default Judgment Against

Defendants Iman Goldsborough and Ena Knotts is GRANTED and a declaratory

judgment is entered against Defendants Iman Goldsborough and Ena Knotts,

pursuant to Superior Court Civil Rule 55(b)(2), declaring that:

      a.     Defendant George Vickers was not the legal owner of the 2013 Nissan

Sentra VIN 3N1CN7AP2DL834740 (“Nissan Sentra”) at the time of the December

26, 2018 motor vehicle accident;

      b.     Defendant George Vickers had no insurable interest in the Nissan

Sentra at the time of the December 26, 2018 motor vehicle accident;

      c.     Under 18 Del. C. § 2706, Allstate no longer insured the Nissan Sentra

after the transfer of title of the Nissan Sentra from Defendant George Vickers to

Defendant Goldsbourgh;

      d.     Allstate provides no third-party coverage on the Nissan Sentra as to

Defendants Goldsbourgh and Knotts and has no obligation to defend or indemnify

Goldsbourgh or Knotts;

      e.     Allstate provides no first-party coverage on the Nissan Sentra as to

Defendants Goldsbourgh and Knotts and has no obligation to provide any first-party


                                         3
coverage as to Defendants Goldsbourgh and Knotts, including but not limited to

claims for: property damage, no fault, or uninsured/underinsured motorist coverage.

      IT IS SO ORDERED.



                                                Jan R. Jurden

                                             Jan R. Jurden, President Judge




cc: Prothonotary

                                        4